 Case 1:19-cv-00410-NT Document 77 Filed 10/07/19 Page 1 of 4                   PageID #: 482




                             IN THE UNITED STATES DISTRICT
                          COURT FOR THE DISTRICT OF MAINE


  COMCAST OF MAINE/NEW HAMPSHIRE,
  INC.; A&E TELEVISION NETWORKS,
  LLC; C-SPAN; CBS CORP.; DISCOVERY,
  INC.; DISNEY ENTERPRISES, INC.; FOX
  CABLE NETWORK SERVICES, LLC;
  NBCUNIVERSAL MEDIA, LLC; NEW
  ENGLAND SPORTS NETWORK, LP; and                         Case No. 1:19-cv-00410-NT
  VIACOM INC.,

                            Plaintiffs,
                                                    DEFENDANT TOWN OF
               v.                                   BOWDOIN’S OBJECTION TO
                                                    PLAINTIFFS’ REQUEST FOR
  JANET MILLS, in her official capacity as the      PRELIMINARY INJUNCTION
  Governor of Maine; AARON FREY, in his
  official capacity as the Attorney General of
  Maine; the CITY OF BATH, MAINE; the
  TOWN OF BERWICK, MAINE; the TOWN
  OF BOWDOIN, MAINE; the TOWN OF
  BOWDOINHAM, MAINE; the TOWN OF
  BRUNSWICK, MAINE; the TOWN OF
  DURHAM, MAINE; the TOWN OF ELIOT,
  MAINE; the TOWN OF FREEPORT,
  MAINE; the TOWN OF HARPSWELL,
  MAINE; the TOWN OF KITTERY, MAINE;
  the TOWN OF PHIPPSBURG, MAINE; the
  TOWN OF SOUTH BERWICK, MAINE; the
  TOWN OF TOPSHAM, MAINE; the TOWN
  OF WEST BATH, MAINE; and the TOWN
  OF WOOLWICH, MAINE;

                            Defendants.



       NOW COMES the Defendant, Town of Bowdoin (hereinafter “Town”), by and through

undersigned counsel, and hereby respectfully object to the Plaintiffs’ Motion for Preliminary

Injunction Enjoining the Enforcement of L.D. 832, “An Act to Expand Options for Consumers of




                                                1
 Case 1:19-cv-00410-NT Document 77 Filed 10/07/19 Page 2 of 4                        PageID #: 483



Cable Television in Purchasing Individual Channels and Programs” (L.D. 832), for the reasons

stated herein.

                                          BACKGROUND

       Plaintiffs’ Complaint for Declaratory Judgment and Request for Preliminary Injunction

are predicated on L.D. 832, and its enforcement. L.D. 832 is a Maine statute which was passed in

the 2019 legislative session, and which mandates that any cable system operator must offer the

option of purchasing access to cable channels individually. It does not on its face mandate any

action by any municipalities in the State of Maine, though in its codified version it allows

municipalities to enforce the provisions of L.D. 832.

                                            ARGUMENT

       In order to prevail on their Motion for Preliminary Injunction the movant must show that

(1) they are likely to succeed on the merits of their claim; (2) they will suffer irreparable harm

during the pendency of litigation in the absence of any injunction; (3) the injunction would

burden the state less than denying the injunction would burden the movants; and (4) granting the

injunction is in the public interest. Friends of Merrymeeting Bay v. U.S. Department of

Commerce, 810 F. Supp. 2nd 320. As the Plaintiffs are unable to meet the second prong of the

requirement, this court does not need to entertain the other three requirements in this matter.

       Irreparable Harm.

       The Plaintiffs have not alleged any harm whatsoever which has been perpetrated by the

municipalities in this matter. Their only allegation of harm is that, in the future, the

municipalities which are defendants herein, might enact an ordinance which would then allow

them, in their discretion, to enforce the provisions of L.D. 832. As courts have upheld,

preliminary injunction is an extraordinary remedy never awarded as of right. Phippsburg



                                                  2
 Case 1:19-cv-00410-NT Document 77 Filed 10/07/19 Page 3 of 4                     PageID #: 484



Shellfish Conservation Commission v. U.S. Army Corps. of Engineers, 800 F. Supp. 2nd 312 (D.

Me. 2011).

       Mere possibility of an injury is insufficient to justify an injunction. The party seeking

preliminary injunction relief must demonstrate that irreparable injury is likely in the absence of

an injunction. Canadian Nat. Ry. Co. v. Montreal Maine and Atlantic Ry., Inc. 786 F. Supp. 2nd

398 (D. Me. 2011).

       In the case at bar the allegations make out only a very speculative claim that there could

be some harm in the future perpetrated by the Defendant Town. They have not alleged any

specific harm nor any allegation that it is likely that the harm will occur. Without a showing of

any of these factors their claim for preliminary injunction must fail.

       Because the Plaintiffs cannot demonstrate any harm whatsoever in regards to this matter

as against the Town, their request for preliminary injunction must fail.


DATED: October 7, 2019                                /s/ John W. Conway
                                                      _________________________________
                                                      John W. Conway, Esq., Bar No. 7051
                                                      Attorney for Defendant
                                                      Town of Bowdoin
                                                      LINNELL, CHOATE & WEBBER, LLP
                                                      83 Pleasant Street
                                                      P. O. Box 190
                                                      Auburn, ME 04212-0190
                                                      (207) 784-4563
                                                      jconway@lcwlaw.com




                                                 3
 Case 1:19-cv-00410-NT Document 77 Filed 10/07/19 Page 4 of 4                     PageID #: 485



                                    CERTIFICATE OF SERVICE

        I hereby certify that on October 7, 2019, I electronically filed the above Motion to

Dismiss with the Clerk of Court using the CM-ECF system, which will send notification of such

filings to all counsel of record.

                                                      /s/ John W. Conway
                                                      _________________________________
                                                      John W. Conway, Esq., Bar No. 7051
                                                      Attorney for Defendant
                                                      Town of Bowdoin
                                                      LINNELL, CHOATE & WEBBER, LLP
                                                      83 Pleasant Street
                                                      P. O. Box 190
                                                      Auburn, ME 04212-0190
                                                      (207) 784-4563
                                                      jconway@lcwlaw.com




                                                 4
